Case 5:15-cv-00243-TBR-LLK Document 107 Filed 08/02/21 Page 1 of 3 PageID #: 1724




                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                         PADUCAH DIVISION
                                CIVIL ACTION NO. 5:15-CV-243-TBR-LLK


  PRISCILLA CAFFA-MOBLEY,                                                                              PLAINTIFF

  v.

  DAVID NORQUIST, Acting Secretary
  UNITED STATES DEPARTMENT OF DEFENSE1,                                                              DEFENDANT


                                MEMORANDUM OPINION AND ORDER

           On January 8, 2021, the Court entered judgment in favor of Defendant, Acting Secretary

  of the U.S. Department of Defense. [DN 104, 105]. Defendant has now filed a Bill of Costs in this

  matter and requests the Clerk of Court tax costs against Plaintiff Priscilla Caffa-Mobley under 28

  U.S.C. § 1920. [DN 106]. The Defendant seeks costs in the amount of $2,425.88, a sum that

  includes $736.89 for the deposition of plaintiff; $1,073.10 for the trial transcript; $568.89 for

  witness mileage and costs; and $20.00 as the docket fee established by 28 U.S.C. § 1923. Id. The

  Plaintiff has not filed an objection to the Bill of Costs, and the deadline to do so has expired. This

  matter is now ripe for adjudication. For the reasons stated herein, the Court adopts the Bill of Costs

  set forth by the Defendant.

                                                           I.

           Fed. R. Civ. P. 54(d) provides that “[u]nless a federal statute, these rules, or a court order

  provides otherwise, costs—other than attorney’s fees—should be allowed to the prevailing party.”


  1
    The Court notes that Federal Rule of Civil Procedure 25 provides for the automatic substitution of a successor
  public official upon the departure from office of the person named in official capacity litigation. Fed. R. Civ. P.
  25(d); Mumford v. Basinski, 105 F.3d 264, 273 (6th Cir. 1997). The Court takes notice that David Norquist
  eventually succeeded Ashton B. Carter, Mark T. Esper et al. as Acting Secretary of Defense. Therefore, the Court
  may automatically substitute Acting Secretary Norquist as the defendant herein. see e.g., Cheney v. U.S. Dist. Court
  for D.C., 541 U.S. 913, 917 (2004) (“That is why federal law provides for the automatic substitution of the new
  officer when the originally named officer has been replaced.”).
Case 5:15-cv-00243-TBR-LLK Document 107 Filed 08/02/21 Page 2 of 3 PageID #: 1725




  Fed. R. Civ. P. 54(d)(1); see also 28 U.S.C. § 1920 (listing taxable costs). Any costs taxed by the

  Court must be allowed under § 1920 and must be reasonable and necessary in amount. See BDT

  Prods, Inc. v. Lenmark Int’l., Inc., 405 F.3d 415, 417 (6th Cir. 2005), abrogated on other grounds

  by Taniguchi v. Kan Pac. Saipan, Ltd., 132 S.Ct. 1997 (2012). There is a presumption in favor of

  awarding costs to the prevailing party in accordance with Rule 54(d). Singleton v. Smith, 241 F.3d

  534, 539 (6th Cir. 2001); Ford v. FedEx Supply Chain Servs., Inc., 2009 WL 1585849, at *1 (W.D.

  Tenn. June 3, 2009).

           Congress has specifically provided for the taxing of certain costs in 28 USC § 1920. It

  reads:

           A judge or clerk of any court of the United States may tax as costs the following:

                  (1) Fees of the clerk and marshal;
                  (2) Fees of the court reporter for all or any part of the stenographic transcript
                  necessarily obtained for use in the case;
                  (3) Fees and disbursements for printing and witnesses
                  (4) Fees for exemplification and copies of papers necessarily obtained for use in the
                  case;
                  (5) Docket fees under section 1923 of this title;
                  (6) Compensation of court appointed experts, compensation of interpreters, and
                  salaries, fees, expenses, and costs of special interpretation services under section
                  1828 of this title.
           A bill of costs shall be filed in the case and, upon allowance, included in the judgment or
           decree.

  28 USC § 1920 (2007).

           In accordance with § 1920, Defendant timely submitted its Bill of Costs to the Court,

  claiming expenses totaling $2,425.88, and Plaintiff has not filed any objections. Defendant also

  submitted, as attachments to the Bill of Costs, a detailed itemization of the costs claimed as well
Case 5:15-cv-00243-TBR-LLK Document 107 Filed 08/02/21 Page 3 of 3 PageID #: 1726




  as the declarations and documentations from Kim Sunderhaus, Helena Auberry, and Sara Clow

  that further explain the costs claimed by defendant. [DN 106-1].

         Having reviewed the Defendant’s Bill of Costs, and finding the amounts claimed

  reasonable and necessary;

         IT IS HEREBY ORDERED that Defendant, David Norquist, Acting Secretary U.S.

  Department of Defense’s Bill of Costs, [DN 106], is GRANTED.

         IT IS SO ORDERED.




                                                                     August 2, 2021




  CC: Counsel of Record.
